       Case 1:20-cv-00240-NONE-SAB Document 46 Filed 07/10/20 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RONDEL DELBERT GARDNER,                          )   Case No.: 1:20-cv-00240-NONE-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   FINDINGS AND RECOMMENDATION
13          v.                                            RECOMMENDING PLAINTIFF’S MOTION
                                                      )   FOR DECLARATORY JUDGMENT BE DENIED
14                                                    )
     GAVIN NEWSOM, et.al.,
                                                      )   [ECF No. 45]
15                                                    )
                    Defendants.                       )
16                                                    )

17          Plaintiff Rondel Delbert Gardner is proceeding in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion for declaratory judgment under Federal Rule of

20   Civil Procedure 57, filed July 8, 2020.

21                                                        I.

22                                                DISCUSSION

23          Under Federal Rule of Civil Procedure 57, “[t]he court may order a speedy hearing of a

24   declaratory judgment action.” A declaratory judgment allows a party to seek a ruling on his

25   prospective rights before an “actual controversy ... has ... reached a stage at which either party may

26   seek a coercive remedy and in cases where a party who could sue for coercive relief has not yet done

27   so.” Seattle Audubon Soc. v. Moseley, 80 F.3d 1401, 1405 (9th Cir.1996). Declaratory judgment

28   allows the party to clarify what his obligations are, so that he can avoid future lawsuits.

                                                          1
       Case 1:20-cv-00240-NONE-SAB Document 46 Filed 07/10/20 Page 2 of 3



1
2    Id. A declaratory judgment is appropriate “whether or not further relief is or could be sought.” 28

3    U.S.C. § 2201; Fed.R.Civ.P. 57 (“The existence of another adequate remedy does not preclude a

4    declaratory judgment that is otherwise appropriate.”).

5           Declaratory relief is discretionary in nature. Government Employees Ins. Co. v. Dizol, 133

6    F.3d 1220, 1223 (9th Cir.1998) (en banc) (citation omitted) (“The Act gave the federal courts

7    competence to make a declaration of rights; it did not impose a duty to do so.”). Rule 57 of the

8    Federal Rules of Civil Procedure provides in relevant part that “[the existence of another adequate

9    remedy does not preclude a judgment for declaratory relief in cases where it is appropriate.” (Italics

10   added). In exercising its discretion to decide whether to grant declaratory relief, the court must

11   consider, among other factors, whether a declaratory judgment will serve a useful purpose. See Wilton

12   v. Seven Falls Co., 515 U.S. 277, 288 (1995).

13          In this instance, Plaintiff's “Rule 57 Motion” for a declaratory ruling or judgment is premature

14   because Defendants have not yet filed an answer and the time to do so has not yet expired. Thus, the

15   Court has not yet issued the discovery and scheduling order. Further, to the extent Plaintiff seeks a

16   dispositive rulings on either the facts or the law on issues purportedly raised by declaratory-relief-

17   related issues, those issues have not yet been properly brought before the court or resolved by

18   admission of the Defendants, stipulation of the parties, or a duly noticed motion filed in accordance

19   with the yet to be issued scheduling order. Accordingly, there is simply no basis to grant Plaintiff’s

20   Rule 57 motion for declaratory judgment should be denied.

21                                                       II.

22                                           RECOMMENDATION

23          Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s Rule 57 motion for

24   declaratory judgment be denied.

25          This Findings and Recommendation will be submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

27   after being served with this Findings and Recommendation, Plaintiff may file written objections with

28   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

                                                         2
      Case 1:20-cv-00240-NONE-SAB Document 46 Filed 07/10/20 Page 3 of 3



1    Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

2    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

3    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

4
5    IT IS SO ORDERED.

6    Dated:    July 10, 2020
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
